DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-5 and 11-18 are currently pending.  In response to the advisory action mailed 7/07/2021 Applicant amended claim 1 and canceled claim 10. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/09/2021, with respect to claims 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 10, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-5 and 11-18 are allowed.
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the circuit block includes a sixth transistor, a third capacitor, and a liquid crystal element, wherein one electrode of the liquid crystal element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the sixth transistor, and wherein the other of the source and the drain of the sixth transistor is electrically connected to the one electrode of the first capacitor.”
Claims 2-5 and 11 are allowable due to dependency to claim 1.

Regarding Claim 12.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first circuit to the third circuit are provided to be sequentially next to each other in one direction, wherein the first wiring is provided between the first circuit and the second circuit, wherein the second wiring and the third wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically 
Claims 14 and 17 are allowable due to dependency to claim 12.
US 20150144945 A1 to Kusunoki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  Specifically, Kusunoki discloses various limitations of base claim 12: a display device comprising: a first transistor, a first circuit, a second circuit, a third circuit (See Fig. 1B), a first wiring (Fig. 1B ), a second wiring, and a third wiring (See Fig. 1B at least signal lines 25_1 and 25_2 and capacitor lines 19), wherein the first circuit to the third circuit each include a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a display element (See at least Fig. 1B element 31), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the display element (See Fig. 1B).  However, Kusunoki does not disclose that “the first circuit to the third circuit are provided to be sequentially next to each other in one direction, wherein the first wiring is provided between the first circuit and the second circuit, wherein the second wiring and the third wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically connected to the other of the source and the drain of the second transistor included in the second circuit, wherein the second wiring is electrically connected to the other of the source 
Regarding Claim 13.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first circuit to the third circuit are provided to be sequentially next to each other in one direction, wherein the first wiring and the second wiring are provided between the first circuit and the second circuit, wherein the third wiring and the fourth wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically connected to the other of the source and the drain of the second transistor included in the second circuit, wherein the second wiring is electrically connected to the other electrode of the second capacitor included in the first circuit, wherein the second wiring is electrically connected to the other electrode of the second capacitor included in the second circuit, wherein the third wiring is electrically connected to the other of the source and the drain of the second transistor included in the third circuit, wherein the fourth wiring is electrically connected to one of a source and a drain of the first transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other electrode of the first capacitor included in any of the first circuit to the third circuit.”
Claims 16 and 18 are allowable due to dependency to claim 13.
US 20150144945 A1 to Kusunoki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871